Appellate Case: 20-6119   Document: 010110617209                           FILEDPage: 1
                                                       Date Filed: 12/10/2021
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                       UNITED STATES COURT OF APPEALS December 10, 2021
                                                                  Christopher M. Wolpert
                                 TENTH CIRCUIT                        Clerk of Court



 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                      No. 20-6119
                                                (D.C. Nos. 5:19-CV-00073-R &
 JEFFREY LEMON, JR.,                                 5:15-CR-00185-R-1)
                                                         (W.D. Okla.)
       Defendant - Appellant.


           ORDER DENYING CERTIFICATE OF APPEALABILITY *


 Before HOLMES, MATHESON, and PHILLIPS, Circuit Judges.


       Mr. Jeffrey Lemon, Jr., appeals from the district court’s denial of his motion

 to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255. He requests a

 certificate of appealability (“COA”) to authorize us to reach the merits of his

 appeal. Exercising jurisdiction under 28 U.S.C. § 1291, we deny him a COA and

 dismiss the matter.

                                           I

       Mr. Lemon was indicted by a federal grand jury on eighteen counts of theft

       *
               This Order is not binding precedent, except under the doctrines of law
 of the case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                           1
Appellate Case: 20-6119    Document: 010110617209        Date Filed: 12/10/2021    Page: 2



 of mail matter by a United States Postal Service employee, in violation of 18

 U.S.C. §§ 2 and 1709. At his arraignment, the magistrate judge appointed

 Assistant Federal Public Defender William P. Early to represent Mr. Lemon.

       Mr. Early and Mr. Lemon’s attorney-client relationship soured, such that on

 the night before the trial, Mr. Lemon moved the court for leave to replace Mr.

 Early with a salaried attorney and moved for a continuance. Mr. Lemon

 complained, among other things, that Mr. Early failed to visit the post office

 where he worked to talk with some employees. Mr. Lemon also complained that

 Mr. Early failed to interview certain prospective witnesses before trial. Mr. Early,

 for his part, supported Mr. Lemon’s requests but nevertheless claimed that he did

 visit the post office and interviewed the employees and witnesses whom Mr.

 Lemon specifically identified. Mr. Early explained that the whole issue regarding

 Mr. Lemon’s disagreement with him came down to what he thought was

 appropriate versus what Mr. Lemon thought was appropriate to do for trial

 preparation. On that matter, Mr. Early told the district court that his trial strategy

 was adequately prepared. Given this information, the court chose to deny Mr.

 Lemon’s motions.

       At trial, the government called twenty-two witnesses. Mr. Lemon’s

 appointed counsel cross-examined twenty of them, but did not call any witnesses.

 Thirteen of the government’s witnesses testified that they purchased and mailed


                                            2
Appellate Case: 20-6119   Document: 010110617209       Date Filed: 12/10/2021   Page: 3



 money orders at the post office but that the money orders were never received by

 their intended recipients. And all but one of those witnesses provided a physical

 description of the postal clerk who assisted them; their descriptions matched Mr.

 Lemon. Evidence was also provided showing that the money orders were cashed

 by a certain “Clerk 4,” which was Mr. Lemon’s employee status number at the

 post office. There also was testimony that no other postal clerk logged into the

 post office’s computer system as “Clerk 4.” Evidence also showed Mr. Lemon’s

 propensity for gambling. And crucially, evidence was admitted showing that Mr.

 Lemon confessed to the crime in the form of a written statement under penalty of

 perjury, wherein he admitted to cashing the money orders.

       Mr. Lemon’s counsel challenged the credibility of the government’s

 evidence by showing that the investigators did not use all of the available

 techniques at their disposal when they were investigating Mr. Lemon. Counsel for

 Mr. Lemon particularly noted that the government did not do certain things—e.g.,

 “record [an] interview [between investigators and Mr. Lemon], obtain video

 surveillance, use tracker devices, or obtain [Mr. Lemon’s] bank records”—in an

 attempt to attack the government’s investigation. See United States v. Lemon, 714

 F. App’x 851, 855 (10th Cir. 2017) (unpublished).

       The jury found Mr. Lemon guilty of seventeen counts of theft of mail matter

 by a postal service employee. The district court sentenced Mr. Lemon to twelve


                                           3
Appellate Case: 20-6119    Document: 010110617209       Date Filed: 12/10/2021      Page: 4



 months’ imprisonment and two years of supervised release, the latter of which was

 later extended by twelve months due to a violation.

       Mr. Lemon appealed from his convictions, arguing that the district court

 prejudicially erred by denying his motion for a continuance filed on the eve of

 trial, admitting his confession to postal investigators, admitting evidence of his

 gambling, excluding his repudiation of his prior confession, and instructing the

 jury that the government was under no obligation to use any particular

 investigative method. A panel of this court upheld the district court’s rulings on

 all of these challenged matters. See Lemon, 714 F. App’x at 853.

       On January 25, 2019, Mr. Lemon filed the instant § 2255 motion. Mr.

 Lemon asked the district court to vacate his convictions and order a new trial

 because he received ineffective assistance of counsel. Specifically, he argued that

 his counsel was ineffective because of counsel’s failure to call certain defense

 witnesses, to introduce into evidence certain photos of the post office and Mr.

 Lemon’s bank statements, and to adequately cross-examine government witnesses.

       The district court denied the motion. The district court reasoned that, first,

 Mr. Lemon offered nothing but his own descriptions of the potential defense

 witnesses’ testimony. Second, the district court noted that the photos of the post

 office were redundant of the photos the government already introduced into

 evidence. As for the bank statements, the district court observed that Mr. Lemon


                                            4
Appellate Case: 20-6119   Document: 010110617209       Date Filed: 12/10/2021      Page: 5



 failed to produce anything that would substantiate his allegation that the bank

 records would have demonstrated his financial stability; indeed, there was

 evidence at trial showing that Mr. Lemon had financial difficulties during the

 relevant period. Lastly, the district court found that Mr. Lemon’s argument

 regarding his counsel’s failure to cross-examine witnesses was unavailing because

 Mr. Lemon’s claims about the potential witnesses and their testimony were either

 unsupported assertions, contrary to the record, potentially detrimental to his own

 case, or simply irrelevant in rebutting the government’s case-in-

 chief—inadequacies that made the district court conclude that Mr. Lemon failed to

 show how he was prejudiced by his counsel’s purported failures.

       The district court also denied Mr. Lemon a COA. Mr. Lemon thereafter

 filed a notice of appeal, seeking the issuance of a COA to challenge the court’s

 dismissal of his habeas petition.

                                          II

       Before our court may fully consider and rule on the merits of Mr. Lemon’s

 appellate claims, he must obtain a COA to appeal from the district court’s order

 denying his § 2255 motion. See 28 U.S.C. § 2253(c)(1)(B); Clark v. Oklahoma,

 468 F.3d 711, 713 (10th Cir. 2006) (“A COA is a jurisdictional pre-requisite to

 our review.” (citing Miller-El v. Cockrell, 537 U.S. 322, 323 (2003))). We may




                                           5
Appellate Case: 20-6119    Document: 010110617209        Date Filed: 12/10/2021       Page: 6



 grant a COA only if Mr. Lemon “has made a substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2).

       In its seminal decision, Slack v. McDaniel, the Supreme Court shed light on

 the showing required to satisfy this statutory standard:

              Where a district court has rejected the constitutional claims on the
              merits, the showing required to satisfy § 2253(c) is
              straightforward: The petitioner must demonstrate that reasonable
              jurists would find the district court’s assessment of the
              constitutional claims debatable or wrong.

 529 U.S. 473, 484 (2000).

       In other words, because the COA inquiry “is not coextensive with a merits

 analysis,” the “only question” at this stage “is whether the applicant has shown

 that ‘jurists of reason could disagree with the district court’s resolution of his

 constitutional claims or that jurists could conclude the issues presented are

 adequate to deserve encouragement to proceed further.’” Buck v. Davis, 137 S. Ct.

 759, 773 (2017) (quoting Miller-El, 537 U.S. at 327). In fact, if a court of appeals

 “first decid[es] the merits of an appeal, and then justif[ies] its denial of a COA

 based on its adjudication of the actual merits, it is in essence deciding an appeal

 without jurisdiction.” Id. (quoting Miller-El, 537 U.S. at 336–37).

       Mr. Lemon’s ineffective-assistance claim implicates the well-settled

 standard that the Supreme Court articulated in Strickland v. Washington, 466 U.S.

 668, 687 (1984). Therefore, in determining whether to grant Mr. Lemon a COA,


                                            6
Appellate Case: 20-6119   Document: 010110617209       Date Filed: 12/10/2021    Page: 7



 we must employ this standard. Under Strickland, proponents of an ineffective-

 assistance claim must carry a two-fold burden: they must show (1) that “counsel’s

 performance was deficient,” and (2) that “the deficient performance prejudiced the

 defense.” Id.

       Mr. Lemon argues that a COA is warranted because reasonable jurists could

 disagree about the district court’s disposition of his § 2255 motion. Boiled down

 to its essence, Mr. Lemon predicates this argument on two points. First, Mr.

 Lemon alleges that his counsel unreasonably failed to investigate and develop

 evidence that would have undermined the government’s case. Second, and

 relatedly, he argues that the court erred in not conducting an evidentiary hearing

 regarding his ineffective-assistance claim. We disagree on both points and

 conclude that reasonable jurists would not debate whether the district court

 properly denied Mr. Lemon’s ineffective-assistance claim without holding an

 evidentiary hearing.

                                           A

       Mr. Lemon stresses that his counsel’s “investigation into independent

 witnesses” was lacking, leading “to [Mr. Lemon’s] prejudice.” Aplt.’s Opening

 Br. at 10. To illustrate that contention, Mr. Lemon enumerates various things that

 certain witnesses could have proffered as testimony but for his counsel’s lack of

 investigation: one of the witnesses, the post office manager, “could have testified


                                           7
Appellate Case: 20-6119   Document: 010110617209        Date Filed: 12/10/2021       Page: 8



 that postal inspectors did review video evidence and found no evidence of

 untoward actions by Mr. Lemon”; his counsel’s cross-examination of a police

 investigator “could have [] established that Mr. Lemon’s girlfriend and now wife .

 . . borrowed and used” Mr. Lemon’s casino player’s card, which ostensibly would

 have served to negate the evidence of his gambling habit; “supervisors at the post

 office could have testified there was not enough cash on hand” for Mr. Lemon to

 have cashed money orders valued at up to $1,000 every business day; defense

 counsel “would have learned” that another postal employee “purchased a money

 order from Mr. Lemon, the same money order claimed to have been purchased

 when [a] victim[’s] money order was cashed,” and that same postal employee

 “would have stated that he bought the money order under” Mr. Lemon’s name;

 and, lastly, quite a few postal workers also had access to Mr. Lemon’s password

 and work station and had significant financial problems. Id. at 11–12.

       However, Mr. Lemon’s arguments do not persuade us that reasonable jurists

 would conclude that the district court’s resolution of his ineffective-assistance

 claim was debatable or wrong. Mr. Lemon offers nothing more than bald, vague

 assertions—without proper evidentiary support through affidavits or

 otherwise—regarding the substance and trial impact of prospective witnesses’

 testimony. Yet, under Strickland, that is not good enough. See Snow v. Sirmons,

 474 F.3d 693, 730 n.42 (10th Cir. 2007) (noting that, to show prejudice under


                                           8
Appellate Case: 20-6119    Document: 010110617209       Date Filed: 12/10/2021      Page: 9



 Strickland, a litigant “must show . . . that the testimony . . . would have been

 favorable, [and] that the witness [actually] would have testified at trial” (quoting

 Lawrence v. Armontrout, 900 F.2d 127, 130 (8th Cir. 1990))); see also United

 States v. Gallant, 562 F. App’x 712, 715 (10th Cir. 2014) (unpublished) (“Movants

 insufficiently support their allegations that the ignored issues would have helped

 their defense. . . . [M]ovants offer nothing but their own descriptions of these

 witnesses’ prospective testimony . . . . These unsupported descriptions, which also

 fail to show that the uncalled witnesses would have testified at trial, are

 insufficient to show prejudice.”); United States v. Ashimi, 932 F.2d 643, 650 (7th

 Cir. 1991) (“[E]vidence about the testimony of a putative witness must generally

 be presented in the form of actual testimony by the witness or on affidavit. A

 defendant cannot simply state that the testimony would have been favorable;

 self-serving speculation will not sustain an ineffective assistance claim.” (footnote

 omitted)).

       Put more specifically, Mr. Lemon does not provide witness affidavits, cite

 to helpful statements in the trial record, or quote documents from his trial

 counsel’s interviews with any of these potential witnesses to bolster his

 ineffective-assistance claim. What Mr. Lemon proffers is merely his unsupported

 claims about what certain potential witnesses could have said at trial and how such

 testimony could have affected his case, and that is insufficient to demonstrate what


                                            9
Appellate Case: 20-6119    Document: 010110617209       Date Filed: 12/10/2021    Page: 10



  Mr. Lemon’s proposed supportive witnesses’ actual “testimony would have been.”

  See United States v. Snyder, 787 F.2d 1429, 1432 (10th Cir. 1986).

        In sum, reasonable jurists would not debate the district court’s resolution of

  Mr. Lemon’s ineffective-assistance claims.1

                                            B

        Further, Mr. Lemon’s complains about the district court’s decision not to

  hold an evidentiary hearing. Mr. Lemon did ask the district court—albeit in

  cursory fashion—to grant him such a hearing, but the court effectively denied him

  this relief. Mr. Lemon’s complaints in this regard, however, do nothing to cast

  any doubt on the propriety of the district court’s ultimate resolution of his

  ineffective-assistance claim. More specifically, reasonable jurists would not

  debate the correctness of that resolution on the existing record—without an

  evidentiary hearing. Under the circumstances here, it follows ineluctably no



        1
                Mr. Lemon also suggests that his counsel was “not prepared with
  respect to the defense case.” Aplt.’s Opening Br. at 10. Supposedly, “[a]s a result
  of that, defense counsel failed to develop evidence, either on cross-examination or
  through independent witnesses, that would have cast significant doubt on the
  government’s case.” Id. Mr. Lemon does not meaningfully support these
  assertions—which gives us no reason to question our decision to deny him a COA
  on his ineffective-assistance claim. As noted, his appointed counsel told the
  district court he was ready to go to trial and had a trial strategy in hand. And,
  under that strategy, defense counsel attacked the government’s investigation of Mr.
  Lemon. Mr. Lemon does not demonstrate how counsel’s approach in this respect
  was inadequate.


                                            10
Appellate Case: 20-6119     Document: 010110617209        Date Filed: 12/10/2021     Page: 11



  reasonable jurist would debate that the district court did not abuse its discretion in

  denying Mr. Lemon an evidentiary hearing to prove up the allegations of his

  ineffective-assistance claim.

        Under § 2255, a district court must conduct an evidentiary hearing “[u]nless

  the motion and the files and records of the case conclusively show that the

  prisoner is entitled to no relief[.]” 28 U.S.C. § 2255(b); accord United States v.

  Kennedy, 225 F.3d 1187, 1193 (10th Cir. 2000). “We review the district court's

  refusal to hold an evidentiary hearing for an abuse of discretion.” United States v.

  Moya, 676 F.3d 1211, 1214 (10th Cir. 2012) (quoting United States v. Harms, 371

  F.3d 1208, 1210 (10th Cir. 2004)).

        Mr. Lemon makes no distinct argument in support of an evidentiary hearing.

  Nor does he explain why the district court abused its discretion in denying him

  one. He merely notes the statutory conditions under which the grant of an

  evidentiary hearing is required, refers us back to his substantive ineffective-

  assistance arguments, and conclusorily asserts that he is “entitled to an evidentiary

  hearing on his ineffective assistance of counsel claim[.]” Aplt.’s Opening Br. at

  15; see also id. at 7 (stating conclusorily that “[t]he petition stated sufficient facts

  to warrant an evidentiary hearing”). Given this skeletal presentation, we could

  rightly deem this argument to be waived. See Eizember v. Trammel, 803 F.3d

  1129, 1145 (10th Cir. 2015) (citing Grant v. Trammell, 727 F.3d 1006, 1025 (10th

  Cir. 2013)); see also Fairchild v. Trammell, 784 F.3d 702, 724 (10th Cir. 2015)


                                             11
Appellate Case: 20-6119    Document: 010110617209        Date Filed: 12/10/2021      Page: 12


  (“Even a capital defendant can waive an argument by inadequately briefing an

  issue.” (quoting Grant, 727 F.3d at 1025)).

        However, even if we were inclined to decipher the likely substance of this

  argument, we would conclude that it does not aid Mr. Lemon’s quest for a COA.

  As suggested by our discussion, supra, regarding his substantive ineffective-

  assistance argument, Mr. Lemon has provided no evidence that would have given

  the district court “a firm idea of what the [proffered] testimony will encompass

  and how it will support [his ineffective-assistance] claim.” Moya, 676 F.3d at

  1214 (quoting United States v. Cervini, 379 F.3d 987, 994 (10th Cir. 2004)).

  Instead, he merely relied on his unsupported and conclusory assertions regarding

  what certain witnesses might say.

        Not only did this vague and nebulous presentation ultimately doom Mr.

  Lemon’s ineffective-assistance claim and render the district court’s denial of

  it—on the existing record—beyond reasonable debate, it also makes clear that the

  district court could not have abused its discretion in denying him an evidentiary

  hearing regarding this claim. See, e.g., Cervini, 379 F.3d at 993 (“The vague

  character of Defendant’s proffer regarding what his witnesses . . . would actually

  say[] about this claim does not favor an evidentiary hearing.”). Put another way,

  given the patent weaknesses of Mr. Lemon’s ineffective-assistance claim on the

  existing record, no reasonable jurist would debate that the district court did not

  abuse its discretion in effectively ruling that the existing record conclusively


                                            12
Appellate Case: 20-6119   Document: 010110617209       Date Filed: 12/10/2021      Page: 13


  shows that Mr. Lemon is not entitled to relief. See Moya, 676 F.3d at 1214

  (“Given the conclusory nature of Defendant’s allegations, the district court’s

  denial of an evidentiary hearing was not an abuse of discretion.”).

                                           III

        For the foregoing reasons, we DENY Mr. Lemon’s request for a COA and

  DISMISS this matter.

                                         ENTERED FOR THE COURT

                                         Jerome A. Holmes
                                         Circuit Judge




                                           13